

Exhibit 10.1


SUBSCRIPTION AGREEMENT
 
for
 
SMITHTOWN BANCORP, INC.
A NEW YORK CORPORATION
 
COMMON SHARES, PAR VALUE $0.01 PER SHARE
 
THE COMMON SHARES (“COMMON SHARES”) REFERRED TO HEREIN HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), AND ARE BEING
OFFERED AND SOLD IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE OFFERING OF COMMON SHARES HAS NOT BEEN
REVIEWED OR APPROVED BY ANY FEDERAL OR STATE REGULATORY AUTHORITIES AND IS NOT
REGISTERED UNDER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.
 
A PURCHASER OF THE COMMON SHARES MUST BE PREPARED TO BEAR THE ECONOMIC RISKS OF
THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND ARE RESTRICTED AS TO TRANSFERABILITY.
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

     
Page
         
Article I
             
Purchase; Closing
           
1.1
Purchase
 
1
1.2
Closing
 
3
         
Article II
             
Representations and Warranties
           
2.1
Disclosure
 
5
2.2
Representations and Warranties of the Company
 
5
2.3
Representations and Warranties of the Investor
 
10
         
Article III
             
Covenants
           
3.1
Commercially Reasonable Efforts
 
13
3.2
Expenses
 
13
3.3
Publicity
 
13
3.4
Further Assurances
 
14
         
Article IV
             
Additional Agreements of the Investor
           
4.1
Transfer Restrictions
 
14
4.2
Legend
 
15
4.3
Registration Rights
 
16
         
Article V
             
Miscellaneous
           
5.1
Survival
 
25
5.2
Indemnification Generally
 
25
5.3
Interpretation
 
26
5.4
Amendment
 
26
5.5
Waiver of Conditions
 
26
5.6
Counterparts and Facsimile
 
26
5.7
Governing Law; Submission to Jurisdiction, Etc
 
26
5.8
Notices
 
27
5.9
Entire Agreement, Etc
 
27
5.10
Definitions of “Subsidiary” and “Affiliate”
 
28
5.11
Severability
 
28
5.12
No Third Party Beneficiaries
 
28

 
-i-

--------------------------------------------------------------------------------


 
LIST OF ANNEXES
 
Annex A
Form of Opinion of Sullivan & Cromwell LLP
   
Annex B
Category of Accredited Investor
   
Annex C
Federal Income Tax Backup Withholding
   
Annex D
Individual Investor Questionnaire

 
-ii-

--------------------------------------------------------------------------------


 
INDEX OF DEFINED TERMS
 
Term
 
Location of
Definition
     
Affiliate
 
5.10(b)
Agreement
 
Preamble
Applicable Time
 
4.4(g)(1)
Bankruptcy Exceptions
 
2.2(d)(1)
BHC Act
 
2.2(h)(1)
Closing
 
1.2(a)
Closing Date
 
1.2(a)
Code
 
2.3(g)
Common Shares
 
Recital A
Company
 
Preamble
Company Indemnitee
 
4.4(g)(2)
Effectiveness Deadline
 
4.3(a)(4)
ERISA
 
2.3(g)
Exchange Act
 
2.1(b)
FDIC
 
2.2(a)
Federal Reserve
 
2.2(i)(2)
Filing Deadline
 
4.3(a)(4)
GAAP
 
2.1(a)
Governmental Entities
 
2.1(a)
Hedging Transaction
 
4.1(a)
Indemnitee
 
4.4(g)(3)
Investor
 
Preamble
Investor Indemnitee
 
4.4(g)(1)
Investor Material Adverse Effect
 
2.3(b)(2)
Knowledge
 
1.3
Material Adverse Effect
 
2.1(a)
Memorandum
 
Recital B
Non-ERISA Arrangement
 
2.3(g)
Offering
 
Recital B
Payment
 
1.1(b)
Pending Offering
 
4.3(k)
Permitted Transferee
 
4.1(b)(1)
Plan
 
2.3(g)
Plan Asset Entity
 
2.3(g)
Previously Disclosed
 
2.1(b)
Purchase
 
1.1
Purchased Securities
 
Recital B
Register
 
4.4(j)
Registrable Securities
 
4.4(j)
Registration Expenses
 
4.4(j)
Representatives
 
5.2

 
-iii-

--------------------------------------------------------------------------------


 
Rights
 
2.2(b)(1)
Rights Agreement
 
2.2(b)(1)
SEC
 
2.1(b)
SEC Reports
 
2.1(b)
Securities Act
 
2.2(a)
Selling Expenses
 
4.4(j)
Shelf Registration Statement
 
4.3(a)(2)
Significant Subsidiaries
 
2.2(a)
Significant Subsidiary
 
2.2(a)
Similar Laws
 
2.3(g)
Subscription Date
 
1.1(d)
Subsidiary
 
5.10(a)
Transaction Documents
 
Recital B
Transfer
 
4.1(a)

 
-iv-

--------------------------------------------------------------------------------


 
Subscription Agreement, dated September 26, 2008 (together with any attachments,
annexes or exhibits hereto, collectively, this “Agreement”), between Smithtown
Bancorp, Inc., a corporation organized under the laws of the State of New York
(the “Company”), and the Investor listed on the signature page hereof (the
“Investor”).
 
Recitals:
 
A. The Company. As of the date hereof, the Company has (i) 20,000,000 authorized
Common Shares, par value $0.01 per share (the “Common Shares”), of which
9,834,477 shares are outstanding, and (ii) 100,000 authorized Preferred Shares,
par value $0.01 per share, of which no shares are outstanding.
 
B. The Issuance. The Company intends to issue Common Shares in a private
placement (the “Offering”), and the Investor intends to purchase from the
Company the number of Common Shares indicated on the signature page hereof
(collectively, the “Purchased Securities”). For purposes of this Agreement, the
term “Transaction Documents” refers collectively to this Agreement and any other
documents, agreements and instruments delivered in connection herewith
(including prior to the date hereof), in each case, as amended, modified or
supplemented from time to time in accordance with their respective terms,
including the Private Placement Memorandum, dated September 26, 2008, provided
to the Investor (the “Memorandum”).
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:
 
Article I
 
Purchase; Closing
 
1.1 Purchase. 
 
(a) Subscription. The Investor hereby irrevocably subscribes to purchase the
number of Purchased Securities indicated on the signature page hereof for a
period of 30 days from the Subscription Date (as hereinafter defined), in
accordance with the terms of this Subscription Agreement (the “Purchase”). To
effect such subscription, the Investor shall deliver an executed counterpart of
this Agreement, including all Annexes hereto, to the Company or its authorized
representative.
 
(b) Payment. Together with delivery of an executed counterpart of this
Agreement, including all Annexes hereto, the Investor shall deliver and pay in
full the aggregate purchase price for the Purchased Securities specified on the
signature page hereof (the “Payment”) in United States funds, to Wilmington
Trust Company, the Company’s escrow agent, in the form of (1) a certified or
bank cashier’s check, in immediately available funds, made payable to
“Wilmington Trust Company, as Escrow Agent for Smithtown Bancorp, Inc., Account
#089834-000, Attention David Young” or (2) an immediately available wire
transfer to the following account: Wilmington Trust Company, ABA #031100092,
Credit: Smithtown Bancorp, Inc., Escrow Account #089834-000, Attention David
Young.
 

--------------------------------------------------------------------------------


 
(c) Acceptance. This Agreement shall be effective immediately upon acceptance by
the Company of the Investor’s executed counterpart of this Agreement and shall
thereupon be binding upon the Company. Such acceptance by the Company shall be
evidenced only by counter-execution and delivery of this Agreement by the
Company, and the Company shall have no obligation hereunder until the Company
shall have executed and delivered to the Investor an executed counterpart of
this Agreement. The Investor acknowledges and agrees that the Company, in its
sole discretion, reserves the right to accept or reject the Purchase, in whole
or in part; provided, however, that if the Company rejects the Purchase by
notice to the Investor, such rejection shall serve as a termination of this
Agreement, and the Investor shall have no further rights or obligations under
this Agreement (but any other Transaction Document that expires by its terms as
of a different date shall remain in full force and effect).
 
(d) Termination.
 

 
(1)
This Agreement may not be terminated by the Company unless, before the Closing
occurs, the Company determines in good faith that the conditions to the Closing
set forth in Section 1.2(d) will not be satisfied within 10 days of the date of
the Company’s acceptance of the Investor’s subscription by counter-execution and
delivery of this Agreement by the Company. The Company shall deliver notice of
such termination to the Investor promptly upon making such determination, and
such termination shall have the effect of terminating this Agreement, effective
as of the date such notice is received by the Investor in accordance with
Section 5.8. Subject to the foregoing, the Company agrees to use its
commercially reasonable efforts to consummate the Closing on the Closing Date
(as hereinafter defined) or as soon as practicable thereafter.

 

 
(2)
This Agreement may not be terminated by the Investor at any time following the
Investor’s delivery of an executed counterpart of this Agreement to the Company
(even if the Company has not yet accepted or rejected the Purchase); provided,
however, that, before the Closing has occurred, the Investor may withdraw its
subscription by delivering notice of such withdrawal to the Company after a
period of 15 days after the date (the “Subscription Date”) that is the later of
(x) the first date the Investor delivers an executed counterpart of this
Agreement, including all Annexes hereto, to the Company or its authorized
representative and (y) the first date the Investor delivers the Payment in
accordance with Section 1.1(b). Such withdrawal shall have the effect of
terminating this Agreement, effective as of the date such notice is received by
the Company in accordance with Section 5.8.

 
-2-

--------------------------------------------------------------------------------


 

 
(3)
Notwithstanding the foregoing, this Agreement may be terminated by either the
Company or the Investor upon written notice to the other if the Closing shall
not have occurred on or before October 3, 2008.

 

 
(4)
In the event of termination of this Agreement as provided in this
Section 1.1(d), (A) this Agreement shall forthwith become void, and there shall
be no liability on the part of either party hereto, except that nothing herein
shall relieve either party from liability for any willful breach of this
Agreement, and (B) the Company shall promptly instruct its escrow agent to
return any previously delivered Payment to the Investor, without interest.

 
1.2 Closing. 
 
(a) On the terms and subject to the conditions set forth in this Agreement, the
closing of the Purchase (the “Closing”) will take place at the offices of
Sullivan & Cromwell LLP, 125 Broad Street, New York, New York 10004, at 10:00
a.m., New York City time, on September 29, 2008 or as soon as practicable
thereafter, or at such other place, time and date as shall be agreed between the
Company and the Investor. The time and date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.”
 
(b) At the Closing, the Company will deliver to the Investor the Purchased
Securities, as evidenced by one or more certificates dated the Closing Date and
bearing appropriate legends as hereinafter provided for, registered on the books
and records of the Company in such Investor’s name.
 
(c) The obligation of the Investor to consummate the Closing is also subject to
the fulfillment (or waiver by the Investor) at or prior to the Closing of each
of the following conditions:
 

 
(1)
(A) the representations and warranties of the Company set forth in this
Agreement shall be true and correct as though made on and as of the Closing Date
(other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct as
of such date), except to the extent that the failure of such representations and
warranties to be so true and correct (without giving effect to any qualifiers or
exceptions relating to materiality or Material Adverse Effect (as hereinafter
defined)), individually or in the aggregate, does not have and would not
reasonably be expected to have a Material Adverse Effect and (B) the Company
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Closing;

 
-3-

--------------------------------------------------------------------------------


 

 
(2)
the Investor shall have received from Sullivan & Cromwell LLP a legal opinion in
the form attached hereto as Annex A, addressed to the Investor, dated as of the
Closing Date; and

 

 
(3)
the Investor shall have received a certificate dated as of the Closing Date
signed on behalf of the Company by a senior officer of the Company certifying
compliance with Section 1.2(c)(1).

 
(d) The obligation of the Company to consummate the Closing is also subject to
the fulfillment (or waiver by the Company) at or prior to the Closing of each of
the following conditions:
 

 
(1)
(A) the representations and warranties of the Investor set forth in this
Agreement shall be true and correct as though made on and as of the Closing Date
(other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct as
of such date), except to the extent that the failure of such representations and
warranties to be so true and correct (without giving effect to any qualifiers or
exceptions relating to materiality or Material Adverse Effect (as hereinafter
defined)), individually or in the aggregate, does not have and would not
reasonably be expected to have a Material Adverse Effect and (B) the Investor
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Closing;

 

 
(2)
the Company shall have received from Sullivan & Cromwell LLP a legal opinion
substantially in the form attached hereto as Annex A, addressed to the Company,
dated as of the Closing Date; and

 

 
(3)
the Company shall have received a certificate dated as of the Closing Date
signed by the Investor or an authorized representative of the Investor
certifying compliance with Section 1.2(d)(1).

 
-4-

--------------------------------------------------------------------------------


 
Article II
 
Representations and Warranties
 
2.1 Disclosure.
 
(a) “Material Adverse Effect” means a material adverse effect on (1) the
business, results of operation or financial condition of the Company and its
subsidiaries taken as a whole; provided that Material Adverse Effect shall not
be deemed to include the effects of (A) any facts, circumstances, events,
changes or occurrences generally affecting businesses and industries in which
the Company operates, companies engaged in such businesses or industries or the
economy, or the financial or securities markets and credit markets in the United
States or elsewhere in the world, including effects on such businesses,
industries, economy or markets resulting from any regulatory or political
conditions or developments, or any outbreak or escalation of hostilities,
declared or undeclared acts of war, terrorism, or work stoppages, (B) changes or
proposed changes in generally accepted accounting principles in the United
States (“GAAP”) or regulatory accounting requirements applicable to depository
institutions and their holding companies generally (or authoritative
interpretations thereof), (C) changes or proposed changes in banking and other
laws of general applicability or related policies or interpretations of all
United States governmental or regulatory authorities (collectively,
“Governmental Entities”), or (D) changes in the market price or trading volume
of Common Shares (it being understood and agreed that the exception set forth in
this clause (D) does not apply to the underlying reason giving rise to or
contributing to any such change), or (2) the ability of the Company timely to
consummate the Purchase and the other transactions contemplated by the
Transaction Documents.
 
(b) “Previously Disclosed” means (1) information contained in the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2007, or its
other reports and forms filed with the Securities and Exchange Commission (the
“SEC”) under Sections 13(a), 14(a) or 15(d) of the Securities Exchange Act of
1934 (the “Exchange Act”) on or after January 1, 2008 (the “SEC Reports”) and
prior to the execution and delivery of this Agreement, and (2) information
contained in the Memorandum.
 
(c) Each party acknowledges that it is not relying upon any representation or
warranty not set forth in the Transaction Documents. The Investor acknowledges
that it has conducted a review and analysis of the business, assets, condition,
operations and prospects of the Company and its subsidiaries, together with the
representations and warranties of the Company set forth in the Transaction
Documents, that the Investor considers sufficient for purposes of the Purchase.
 
2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to the Investor that as of the
date hereof and the Closing Date (or such other date specified herein):
 
(a) Organization, Authority and Significant Subsidiaries. The Company has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of New York, with corporate power and authority to
own its properties and conduct its business in all material respects as
currently conducted, and, except as has not had or would not reasonably be
expected to have a Material Adverse Effect, has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification; and each Subsidiary
(as defined in Section 5.10(a)) of the Company that is a “significant
subsidiary” within the meaning of Rule 1-01(w) of Regulation S-X under the
Securities Act of 1933, as amended (the “Securities Act”) (each, a “Significant
Subsidiary” and, collectively, the “Significant Subsidiaries”) has been duly
organized and is validly existing in good standing under the laws of its
jurisdiction of organization. The Company’s principal depository institution
Subsidiary is duly organized and validly existing as a New York State chartered
bank, and its deposit accounts are insured up to applicable limits by the
Federal Deposit Insurance Corporation (the “FDIC”).
 
-5-

--------------------------------------------------------------------------------


 
(b) Capitalization.
 

 
(1)
As of the date hereof, the authorized and outstanding capital stock of the
Company is as set forth in Recital A.

 

 
(2)
All of the outstanding shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable and were not
issued in violation of any preemptive rights, resale rights, rights of first
refusal or similar rights.

 

 
(3)
All of the outstanding shares of capital stock of each Significant Subsidiary
have been duly and validly authorized and issued, are fully paid and
non-assessable and were not issued in violation of any preemptive rights, resale
rights, rights of first refusal or similar rights, and are owned directly or
indirectly by the Company, free and clear of all security interests, liens,
encumbrances, equities or claims.

 

 
(4)
Except for the Rights (as hereinafter defined) issued pursuant to the Rights
Agreement (as hereinafter defined) and awards of restricted Common Shares
pursuant to the Company’s equity compensation and/or employee stock purchase
plans, there are no options, warrants or other rights, agreements, arrangements
or commitments to which the Company is a party or by which the Company is bound
relating to the issued or unissued Common Shares of the Company. For purposes of
this Agreement, “Rights” means the rights to purchase Common Shares of the
Company issued pursuant to the Rights Agreement, and “Rights Agreement” means
the Shareholder Protection Rights Agreement, dated as of September 23, 1997 and
last amended as of February 6, 2008, by and between the Company and Mellon
Investor Services LLC, setting forth the rights of the holders of Rights.

 
(c) The Purchased Securities. The Purchased Securities will be, as of the
Closing Date, duly authorized by all necessary corporate action on the part of
the Company and, when issued and delivered as provided in this Agreement, will
be duly and validly issued, fully paid and non-assessable, and the issuance
thereof will not be subject to any preemptive or similar rights.
 
-6-

--------------------------------------------------------------------------------


 
(d) Authorization and Enforceability of Transaction Documents.
 

 
(1)
The Company has the corporate power and authority to execute and deliver the
Transaction Documents to which it is a party and to carry out its obligations
hereunder and thereunder (which includes the issuance of the Purchased
Securities). The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company and its shareholders, and
no further approval or authorization is required on the part of the Company or
its shareholders. The Transaction Documents to which the Company is a party are
or will be valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity (“Bankruptcy Exceptions”).

 

 
(2)
The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party, the consummation of the transactions
contemplated hereby and thereby and compliance by the Company with any of the
provisions hereof and thereof, will not violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, result in
the termination of or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company or any Significant Subsidiary under any of the terms, conditions or
provisions of (A) the certificate of incorporation, by-laws or other
organizational document of the Company or any Significant Subsidiary or (B) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company or any Significant
Subsidiary is a party or by which it or any Significant Subsidiary may be bound,
or to which the Company or any Significant Subsidiary or any of the properties
or assets of the Company or any Significant Subsidiary may be subject, or
(C) subject to compliance with the statutes and regulations referred to in
Section 2.2(d)(3), violate any statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to the Company or any
Significant Subsidiary or any of their respective properties or assets except,
in the case of clauses (B) and (C), for those occurrences that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect.

 

 
(3)
Other than in connection or in compliance with the provisions of the Securities
Act and the securities or “blue sky” laws of the various states, to the
Company’s Knowledge without inquiry, no notice to, filing with, exemption or
review by, or authorization, consent or approval of, any Governmental Entity is
required to be made or obtained by the Company in connection with the Purchase
and the other transactions contemplated by the Transaction Documents.

 
-7-

--------------------------------------------------------------------------------


 
(e) Company Financial Statements. The consolidated financial statements of the
Company and its subsidiaries (including the related notes and supporting
schedules) contained in the SEC Reports present fairly in all material respects
the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates indicated therein and the consolidated results of
their operations for the periods specified therein; and except as stated
therein, such financial statements were prepared in conformity with GAAP applied
on a consistent basis.
 
(f) No Material Adverse Effect. Since June 30, 2008, no fact, circumstance,
event, change, occurrence, condition or development has occurred that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.
 
(g) Proceedings. As of the date of this Agreement, there is no litigation or
similar proceeding or governmental proceeding pending or, to the Company’s
Knowledge, threatened to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject that the Company’s management believes, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.
 
(h) Compliance with Laws; Permits.
 

 
(1)
The Company is a bank holding company registered under the Bank Holding Company
Act of 1956 (the “BHC Act”); the Company and each of its subsidiaries have
conducted their businesses in compliance with all applicable federal, state and
foreign laws, orders, judgments, decrees, rules, regulations and applicable
stock exchange requirements, including all laws and regulations restricting
activities of bank holding companies and banking organizations, except for any
noncompliance that, individually or in the aggregate, has not had and would not
be reasonably expected to have a Material Adverse Effect.

 

 
(2)
The Company and each Subsidiary have all permits, licenses, authorizations,
orders and approvals of, and have made all filings, applications and
registrations with, any Governmental Entities that are required in order to
carry on their business as presently conducted, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect; and all such permits, licenses, certificates of authority,
orders and approvals are in full force and effect and, to the Knowledge of the
Company without inquiry, no suspension or cancellation of any of them is
threatened, and all such filings, applications and registrations are current,
except where such absences, suspensions or cancellations, individually or in the
aggregate, have not had or would not reasonably be expected to have a Material
Adverse Effect.

 
-8-

--------------------------------------------------------------------------------


 
(i) Reports.
 

 
(1)
Since December 31, 2006, the Company has timely filed all documents required to
be filed with the SEC pursuant to Sections 13(a), 14(a) and 15(d) of the
Exchange Act.

 

 
(2)
Since December 31, 2006, the Company and each Subsidiary have filed all material
reports, registrations and statements, together with any required amendments
thereto, that it was required to file with the Board of Governors of the Federal
Reserve System (the “Federal Reserve”), the FDIC, the New York State Banking
Department and any other applicable federal or state securities or banking
authorities, except where the failure to file any such report, registration or
statement, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect. As of their respective
dates, each of the foregoing reports complied with all applicable rules and
regulations promulgated by the Federal Reserve, the FDIC, the New York State
Banking Department and any other applicable foreign, federal or state securities
or banking authorities, as the case may be, except for any failures that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

 
(j) Memorandum. The Memorandum does not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(k) No General Solicitation or General Advertising. Neither the Company nor any
person acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Purchased
Securities.
 
(l) No Integration. The Company has not, directly or indirectly, solicited any
offer to buy or offer to sell any Common Shares in a manner that would require
the registration of the Purchased Securities pursuant to the Securities Act and
has no present intention to solicit any offer to buy or offer to sell any
Purchased Securities or any other securities of the Company other than pursuant
to (1) this form of Subscription Agreement, (2) pursuant to a registered public
offering of the Purchased Securities and other Common Shares offered and sold in
the Offering as contemplated by this form of Subscription Agreement or
(3) pursuant to the Company’s equity compensation and/or employee stock purchase
plans.
 
-9-

--------------------------------------------------------------------------------


 
2.3 Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that as of the date hereof and the
Closing Date:
 
(a) Organization and Authority. The Investor (1) has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to own its properties and
conduct its business as currently conducted or (2) is a natural person.
 
(b) Authorization and Enforceability of Transaction Documents.
 

 
(1)
The Investor has the requisite power and authority to execute and deliver the
Transaction Documents to which it is a party and to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by the
Investor of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Investor, and no further
approval or authorization is required on the part of the Investor. The
Transaction Documents to which the Investor is a party are or will be valid and
binding obligations of the Investor enforceable against the Investor in
accordance with their respective terms, except as the same may be limited by
Bankruptcy Exceptions.

 

 
(2)
The execution, delivery and performance by the Investor of the Transaction
Documents to which it is a party, the consummation of the transactions
contemplated hereby and thereby and compliance by the Investor with any of the
provisions hereof and thereof, will not (A) violate, conflict with, or result in
a breach of any provision of or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, accelerate the performance required by, result in a right of
termination or acceleration of or result in the creation of, any lien, security
interest, charge or encumbrance upon any of the properties or assets of such
Investor under any of the terms, conditions or provisions of (i) its
organizational documents or (ii) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Investor is a party or by which it may be bound, or to which the Investor or any
of the properties or assets of the Investor may be subject, or (B) subject to
compliance with the statutes and regulations referred to in Section 2.3(b)(3),
violate any statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Investor or any of its properties or
assets except, in the case of clauses (A)(ii) and (B), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have an Investor Material Adverse Effect. “Investor Material Adverse
Effect” means a material adverse effect on the ability of the Investor timely to
consummate the Purchase and the other transactions contemplated by this
Agreement.

 
-10-

--------------------------------------------------------------------------------


 

 
(3)
Other than in connection or in compliance with the provisions of the Securities
Act and the securities or “blue sky” laws of the various states, to the
Investor’s Knowledge without inquiry, no notice to, filing with, exemption or
review by, or authorization, consent or approval of, any Governmental Entity is
required to be made or obtained by the Investor in connection with the
consummation by the Investor of the Purchase and the other transactions
contemplated by the Transaction Documents.

 
(c) Ownership. Giving effect to the Purchase, as of the Closing Date, the
Investor and all of its Affiliates on an aggregate basis will not beneficially
own, control or have the power to vote 10% or more of the outstanding Common
Shares. The Investor does not have any agreement, arrangement or understanding
with any person (other than the Company and any Permitted Transferee (as defined
in Section 4.1(b)(1))) to acquire, dispose of or vote any securities of the
Company.
 
(d) No Registration; Purchase for Investment; Accredited Investor;
Sophistication. The Investor:
 

 
(1)
understands that the Purchased Securities have not been registered under the
Securities Act and, therefore, cannot be resold unless they are registered under
the Securities Act or (without limitation on the restrictions set forth in
Article IV) unless an exemption from registration is available;

 

 
(2)
understands that the Purchased Securities have not been registered under any
United States state securities laws;

 

 
(3)
is acquiring the Purchased Securities pursuant to an exemption from registration
under the Securities Act solely for investment and not with a view to any resale
or transfer of any of the Purchased Securities to any person;

 

 
(4)
confirms that it is aware of the transfer restrictions on the Purchased
Securities described in Article IV and in the Memorandum and will not sell or
otherwise dispose of any of the Purchased Securities, except in compliance with
the registration requirements of the Securities Act and any applicable United
States state securities laws or in compliance with all of the requirements of
Section 4.1;

 
-11-

--------------------------------------------------------------------------------


 

 
(5)
confirms that all information that the Investor has provided to the Company
concerning the Investor in this Agreement or otherwise is correct and complete;

 

 
(6)
is an Accredited Investor (as that term is defined in Rule 501 under the
Securities Act) and has certified to the Company the basis for qualifying as an
Accredited Investor on Annex B;

 

 
(7)
in the ordinary course of its business, regularly makes investments of this
type, and has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of (A) evaluating the merits
and risks of the Purchase and of making an informed investment decision and
(B) bearing the financial risks of an investment in the Purchased Securities for
an indefinite period of time;

 

 
(8)
has conducted a review of the business and affairs of the Company that it
considers sufficient and reasonable for purposes of making the Purchase;

 

 
(9)
has been provided the opportunity to ask questions of and receive answers from
representatives of the Company concerning the terms and conditions of the
Purchase and to obtain any additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to verify
the accuracy of the information contained in the Memorandum;

 

 
(10)
has received the Memorandum, has read the Memorandum carefully, is fully
familiar with and understands the contents of the Memorandum;

 

 
(11)
has read the SEC Reports carefully, is fully familiar with and understands the
contents of the SEC Reports; and

 

 
(12)
has not relied on any representation or warranty in connection with the Purchase
other than those contained in the Transaction Documents.

 
(e) Financial Capability. The Investor has or will have available funds to make
the Purchase on the terms and conditions contemplated by this Agreement.
 
(f) No Legal, Tax, Accounting or Business Advice. The Investor understands that
neither the Company nor any of its agents has given any legal, tax, accounting
or business advice regarding the consequences of the Purchase, and the Investor
has consulted the Investor’s own legal, tax, accounting and business advisors
with respect to the Purchase.
 
-12-

--------------------------------------------------------------------------------


 
 
(g) ERISA. Either (1) the Investor is not a Plan, a Plan Asset Entity or a
Non-ERISA Arrangement and is not purchasing the Purchased Securities on behalf
of or with the assets of any Plan, a Plan Asset Entity or Non-ERISA Arrangement,
or (2) the purchase and holding of the Purchased Securities will not constitute
a non-exempt prohibited transaction or a similar violation under any applicable
Similar Laws. The term “Plan” means a pension, profit-sharing or other employee
benefit plan subject to the U.S. Employee Retirement Income Security Act of
1974, as amended (“ERISA”), an individual retirement account, a Keogh plan or
any other plan that is subject to Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”); “Plan Asset Entity” means an entity whose
underlying assets include “plan assets” by reason of any Plan’s investment in
the entity; “Non-ERISA Arrangement” means an employee benefit plan that is a
governmental plan (as defined in Section 3(32) of ERISA), certain church plans
(as defined in Section 3(33) of ERISA) and non-U.S. plans (as described in
Section 4(b)(4) of ERISA); and “Similar Laws” means applicable federal, state,
local, non-U.S or other laws that impose requirements similar to those of
Section 406 of ERISA or Section 4975 of the Code.
 
(h) No General Solicitation or General Advertising. Neither the Investor, any of
its Affiliates (as defined in Section 5.10(b)) nor any person acting on its or
their behalf, has made or will make offers or sales of the Purchased Securities
by means of any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act).
 
Article III
 
Covenants
 
3.1 Commercially Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties will use its commercially reasonable efforts in
good faith to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or desirable, or advisable under applicable
laws, so as to permit consummation of the Purchase as promptly as practicable
and otherwise to enable consummation of the transactions contemplated hereby and
shall cooperate fully with the other party to that end, including cooperating in
seeking to obtain any consent, authorization or approval that might be required
from Governmental Entities.
 
3.2 Expenses. Except to the extent otherwise provided in any Transaction
Document executed by the Company and the Investor, each of the parties hereto
will bear and pay all costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated under the Transaction Documents,
including fees and expenses of its own financial or other consultants,
investment bankers, accountants and counsel.
 
3.3 Publicity. No public release or announcement concerning the transactions
contemplated hereby shall be issued by the Investor without the prior consent of
the Company. The Company shall use commercially reasonable efforts to file with
the SEC, as promptly as practicable after counter-execution and delivery of this
Agreement by the Company, but no later than the time required by SEC Form 8-K,
(a) the material terms of this Agreement and the Offering and (b) all
information previously provided to the Investor in connection with its
evaluation of the Offering, if any, that constitutes material non-public
information with respect to the Company within the meaning of United States
federal securities laws.
 
-13-

--------------------------------------------------------------------------------



3.4 Further Assurances. Within three days of receipt of a written request from
the Company, the Investor agrees to provide such information relevant to the
Purchase and to execute and deliver such documents as the Company determines in
good faith to be necessary or advisable to comply with any and all laws,
regulations and ordinances to which the Company is subject.
 
Article IV
 
Additional Agreements of the Investor
 
4.1 Transfer Restrictions. 
 
(a) Restrictions on Transfer. The Investor shall not, directly or indirectly,
transfer, sell, assign, pledge, convey, hypothecate or otherwise encumber or
dispose of, or engage in a Hedging Transaction (as hereinafter defined) with
respect to (collectively, “Transfer”), any of the Purchased Securities. For
purposes of this Agreement, “Hedging Transaction” means any short sale (whether
or not against the box) or any purchase, sale or grant of any right (including
any put or call option) with respect to any security (other than a broad-based
market basket or index) that includes, relates to or derives any significant
part of its value from the Purchased Securities.
 
(b) Permitted Transfers. Notwithstanding Section 4.1(a), the Investor and
Permitted Transferees (as hereinafter defined) shall be permitted to Transfer
any Purchased Securities:
 

 
(1)
in the case of an Investor that is an institution, at any time to any direct or
indirect wholly owned Subsidiary of the Investor or any mutual fund that is
managed by the Investor (each, a “Permitted Transferee”), but only if the
transferee agrees in writing for the benefit of the Company to be bound by the
terms of this Agreement; provided that such Permitted Transferee shall be
permitted to own such Purchased Securities only so long as such Permitted
Transferee shall remain a direct or indirect wholly owned Subsidiary of the
Investor or a mutual fund managed by the Investor; and provided, further, that
no such Transfer shall relieve such Investor of its obligations under this
Agreement;

 

 
(2)
at any time a Shelf Registration Statement (as defined in Section 4.3(a)(2))
shall be effective and in compliance with the Securities Act and usable for
resale of the Purchased Securities, including entering into a Hedging
Transaction in accordance with applicable law, as permitted by and subject to
the limitations set forth in Section 4.3; and

 
-14-

--------------------------------------------------------------------------------




 
(3)
at times or under circumstances not contemplated by clause (1) or (2) of this
Section 4.1(b) in compliance with Rule 144A or Rule 144 under the Securities
Act; provided that, if the Investor is an Affiliate of the Company or has been
an Affiliate of the Company during the three months preceding the date of such
Transfer, any such Transfer shall be subject to approval by the Company in its
sole discretion, which approval may be conditioned on the receipt by the Company
or its agents or representatives of such information, documentation, opinions or
assurances or other agreements as the Company may determine in its sole
discretion to be necessary or advisable.

 
4.2 Legend. The Investor agrees that all certificates or other instruments
representing Purchased Securities will bear a legend substantially to the
following effect:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR AS PERMITTED BY, AND IN ACCORDANCE WITH, A
SUBSCRIPTION AGREEMENT, DATED SEPTEMBER 26, 2008, BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, IN A TRANSACTION COMPLYING WITH
RULE 144A OR RULE 144 UNDER SUCH ACT AND AN EXEMPTION UNDER SUCH LAWS. THIS
INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON TRANSFER AND
OTHER PROVISIONS OF THE SUBSCRIPTION AGREEMENT, A COPY OF WHICH IS ON FILE WITH
THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”
 
-15-

--------------------------------------------------------------------------------



4.3 Registration Rights. 
 

(a)
Registration.

 

 
(1)
Subject to the terms and conditions of this Agreement, the Company covenants and
agrees to use commercially reasonable efforts to (A) prepare and file with the
SEC a Shelf Registration Statement (as hereinafter defined) covering all
Registrable Securities no later than October 7, 2008, (B) cause such Shelf
Registration Statement to become effective no later than December 7, 2008, and
(C) keep such Shelf Registration Statement continuously effective and in
compliance with the Securities Act and usable for resale of such Registrable
Securities (including by filing post-effective amendments to such Shelf
Registration Statement (or a new Shelf Registration Statement if the initial
Shelf Registration Statement expires)) for a period from the date of its initial
effectiveness until the earlier of (x) the second anniversary of the Closing
Date and (y) such time as there are no Registrable Securities remaining.

 

 
(2)
Any registration pursuant to this Section 4.3(a) shall be effected by means of a
shelf registration under the Securities Act (a “Shelf Registration Statement”),
and any such registration (including a resale of Registrable Securities from an
effective Shelf Registration Statement) shall be effected in accordance with the
methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act.

 

 
(3)
The Company shall not be required to effect a registration (including a resale
of Registrable Securities from an effective Shelf Registration Statement)
pursuant to this Section 4.3(a): (A) with respect to securities that are not
Registrable Securities; or (B) if the Company has notified the Investor that in
the good faith judgment of the Chief Executive Officer of the Company, it would
be materially detrimental to the Company or its securityholders for such
registration to be effected at such time until the Chief Executive Officer of
the Company shall have withdrawn such determination; provided that the Company
may not exercise its right pursuant to this clause (B) for a continuous period
of more than 45 days or for more than 90 days in any calendar year.

 

 
(4)
If (A) the Shelf Registration Statement is not filed by the Company with the SEC
on or prior to October 7, 2008 (the “Filing Deadline”), or (B) the Shelf
Registration Statement has not become effective on or prior to the date that is
90 days after the filing of such Shelf Registration Statement with the SEC (the
“Effectiveness Deadline”), then for each day following the Filing Deadline or
the Effective Deadline, as applicable, until but excluding the date the Shelf
Registration Statement is filed or becomes effective, respectively, the Company
shall, for each such day, pay the Investor, as liquidated damages and not as a
penalty, an amount equal to 0.05% of the aggregate purchase price paid by the
Investor for the Registrable Securities pursuant to this Agreement. Any such
payment shall be made in cash no later than five business days following the
first day of the calendar month after the day with respect to which such payment
is due. Notwithstanding the foregoing, in no event shall the Company be
obligated to pay any liquidated damages to the Investor pursuant to this
paragraph (A) in respect of the same Registrable Securities for the same period
of time or (B) in an aggregate amount that exceeds 6.0% of the aggregate
purchase price paid by the Investor for the Registrable Securities pursuant to
this Agreement.

 
-16-

--------------------------------------------------------------------------------



(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance under this Section 4.3 shall
be borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder, shall be borne by the Investor and any Permitted
Transferees pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
 
(c) Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities or facilitate the resale of Registrable Securities
from an effective Shelf Registration Statement, the Company shall, as
expeditiously as reasonably practicable, use commercially reasonable efforts to:
 

 
(1)
(A) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective Shelf
Registration Statement and (B) subject to this Section 4.3(c), keep such Shelf
Registration Statement effective or such prospectus supplement current for the
period reasonably required to complete the distribution of such Registrable
Securities.

 

 
(2)
Prepare and file with the SEC such amendments and supplements to the applicable
Shelf Registration Statement and the prospectus or prospectus supplement used in
connection with such Shelf Registration Statement as may be necessary to comply
with the provisions of the Securities Act with respect to the disposition of all
of such Registrable Securities.

 

 
(3)
Furnish to the Investor or a Permitted Transferee and any underwriters such
number of copies of the applicable Shelf Registration Statement and each such
amendment or supplement thereto (including in each case all exhibits) and of a
prospectus, including any preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities to be resold by them.

 
-17-

--------------------------------------------------------------------------------




 
(4)
Register and qualify the securities covered by such Shelf Registration Statement
under such other securities or Blue Sky laws of such jurisdictions in the United
States as shall be reasonably requested by the Investor, a Permitted Transferee
or any managing underwriter, to keep such registration or qualification in
effect for so long as such Shelf Registration Statement remains in effect, and
to take any other action which may be reasonably necessary to enable such seller
to consummate the disposition in such jurisdictions of the securities owned by
the Investor; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

 
(5)
Notify the Investor at any time when a prospectus relating to any Registrable
Securities is required to be delivered under the Securities Act of the happening
of any event as a result of which the applicable prospectus, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.

 

 
(6)
Give prompt written notice to the Investor:

 

 
(A)
when any Shelf Registration Statement filed pursuant to Section 4.3(a) or any
amendment thereto has been filed with the SEC and when such Shelf Registration
Statement or any post-effective amendment thereto has become effective;

 

 
(B)
of any request by the SEC for amendments or supplements to any Shelf
Registration Statement or the prospectus included therein or for additional
information;

 

 
(C)
of the issuance by the SEC of any stop order suspending the effectiveness of any
Shelf Registration Statement or the initiation of any proceedings for that
purpose;

 

 
(D)
of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Shares for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

 
(E)
of the happening of any event that requires the Company to make changes in any
effective registration statement or the prospectus related to such registration
statement in order to make the statements therein not misleading (which notice
shall be accompanied by an instruction to suspend the use of the prospectus
until the requisite changes have been made); or

 
-18-

--------------------------------------------------------------------------------




 
(F)
if at any time the representations and warranties of the Company contained in
any underwriting agreement relating to Registrable Securities cease to be true
and correct.

 

 
(7)
Use its commercially reasonable efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any Shelf Registration
Statement referred to in Section 4.3(c)(6)(C) at the earliest practicable time.

 

 
(8)
Except under the circumstances described in clause (A), (B) or (C) of
Section 4.3(a)(3), upon the occurrence of any event contemplated by
Section 4.3(c)(5) or 4.3(c)(6)(E), prepare and furnish to the Investor, as soon
as reasonably practicable, a reasonable number of copies of a prospectus
supplemented or amended so that such prospectus shall conform in all material
respects to the applicable requirements of the Securities Act and the rules and
regulations of the SEC thereunder and shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.

 

 
(9)
Procure the cooperation of the Company’s transfer agent in settling any offering
or sale of Registrable Securities.

 

 
(10)
Cause all such Registrable Securities to be listed on each securities exchange,
if any, on which Common Shares of the Company are then listed.

 

 
(11)
If requested by the Investor, a Permitted Transferee or the managing
underwriter, if any, of an underwritten distribution of the Registrable
Securities, include in a prospectus supplement or amendment such information as
the Investor or managing underwriter, if any, may reasonably request in order to
permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such amendment as soon as
practicable after the Company has received such request.

 

 
(12)
Timely provide to its securityholders earning statements satisfying the
provisions of Section 11(a) of the Securities Act (which the Company may do by
complying with Rule 158 under the Securities Act).

 
-19-

--------------------------------------------------------------------------------



(d) Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or that circumstances exist that make use of such registration
statement, prospectus or prospectus supplement inadvisable, the Investor and any
Permitted Transferee shall discontinue disposition of Registrable Securities
until the Investor has received copies of a supplemented or amended prospectus
or prospectus supplement, or until the Investor is advised in writing by the
Company that the use of the prospectus and, if applicable, prospectus supplement
may be resumed, and, if so directed by the Company, the Investor and any
Permitted Transferee shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in the Investor’s or such
Permitted Transferee’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice.
 
(e) The Investor’s registration rights as to any securities held by the Investor
(and its Affiliates, partners, members and former members) shall not be
available unless such securities are Registrable Securities.
 
(f) Furnishing Information.
 

 
(1)
Neither the Investor nor any Permitted Transferees shall use any free writing
prospectus (as defined in Rule 405 under the Securities Act) in connection with
the sale of Registrable Securities without the prior written consent of the
Company.

 

 
(2)
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Section 4.3 (including the payment of liquidated damages
pursuant to Section 4.3(a)(4)) that the Investor, any Permitted Transferees and
their underwriters, if any, shall furnish to the Company a reasonable time
before the Company’s proposed filing date for the Shelf Registration Statement
such information regarding themselves, the Registrable Securities held by them
and the intended method of disposition of such securities as shall be required
to effect the registered offering of their Registrable Securities.

 
-20-

--------------------------------------------------------------------------------



(g) Indemnification Related to Registration.
 

 
(1)
If the Investor or any Permitted Transferee has any Registrable Securities
included in a Shelf Registration Statement, the Company shall indemnify the
Investor, any such Permitted Transferee, each person who participates as a sales
or placement agent or as an underwriter and each person, if any, that controls
the Investor or such Permitted Transferee, sales or placement agent or
underwriter within the meaning of the Securities Act (each, an “Investor
Indemnitee”), against any losses, claims, damages or liabilities, joint or
several, to which such Investor Indemnitee may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in
such Shelf Registration Statement or any preliminary, final or summary
prospectus contained therein or furnished by the Company to any such Investor
Indemnitee, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact necessary
to make the statements therein not misleading, and will reimburse such Investor
Indemnitee for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any of such documents in reliance upon and in
conformity with written information furnished to the Company by such Investor
Indemnitee expressly for use therein; and provided, further, that the foregoing
indemnity agreement contained in this Section 4.3(g)(1) with respect to such
Shelf Registration Statement or any preliminary, final or summary prospectus
contained therein or furnished by the Company, or any amendment or supplement
thereto, shall not inure to the benefit of any Investor Indemnitee from whom the
person asserting any such losses, claims, damages or liabilities purchased
Registrable Securities, where (A) prior to the written confirmation of the sale
of Registrable Securities to such person (the “Applicable Time”), the Company
shall have notified such Investor Indemnitee that such Shelf Registration
Statement or prospectus contains an untrue statement of a material fact or omits
to state therein a material fact necessary in order to make the statements
therein not misleading, (B) such untrue statement or omission of a material fact
was corrected in a further amendment or supplement to such Shelf Registration
Statement or prospectus and such Shelf Registration Statement or prospectus was
provided to such Investor Indemnitee prior to the Applicable Time, (C) such
corrected Shelf Registration Statement or prospectus (excluding any document
incorporated by reference therein) was not conveyed to such person at or prior
to the contract for sale of the Registrable Securities to such person and (D)
such loss, claim, damage or liability would not have occurred had such corrected
Shelf Registration Statement or prospectus, or any amendment or supplement
thereto (excluding any document incorporated by reference therein) been conveyed
to such person as provided for in clause (C) above.

 
-21-

--------------------------------------------------------------------------------




 
(2)
The Investor and each Permitted Transferee agree to, and the Company may
require, as a condition to including any Registrable Securities in any Shelf
Registration Statement filed pursuant to Section 4.3(a) or to entering into any
underwriting agreement with respect thereto, that the Company shall have
received an undertaking reasonably satisfactory to it from each underwriter
named in any such underwriting agreement, severally and not jointly, to
(A) indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed any Shelf Registration Statement and each person, if
any, who controls the Company within the meaning of the Securities Act and all
other holders of Registrable Securities (each, a “Company Indemnitee”), against
any and all losses, claims, damages or liabilities to which any Company
Indemnitee may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Shelf Registration Statement, or any
preliminary, final or summary prospectus contained therein or furnished by the
Company to the Investor or such Permitted Transferee or its agent or
underwriter, or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Investor,
such Permitted Transferee or such agent or underwriter expressly for use
therein, and (B) reimburse such Company Indemnitee for any legal or other
expenses reasonably incurred by such Company Indemnitee in connection with
investigating or defending any such loss, claim, damage, liability or action.

 
-22-

--------------------------------------------------------------------------------




 
(3)
If the indemnification provided for in Section 4.3(g)(1) or 4.3(g)(2) is
unavailable to an Investor Indemnitee or Company Indemnitee (each, an
“Indemnitee”) with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold such Indemnitee
harmless as contemplated therein, then each indemnifying party shall contribute
to the amount paid or payable by such Indemnitee as a result of such losses,
claims, damages, actions, liabilities, costs or expenses (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and the Indemnitee in connection with the statements or
omissions that resulted in such losses, claims, damages, actions, liabilities,
costs or expenses (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
Indemnitee shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or by such Indemnitee, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 4.3(g)(3) were determined by
pro rata allocation (even if the indemnifying party or any agents or
underwriters or all of them were treated as one entity for such purpose) or by
any other method of allocation that does not take account of the equitable
considerations referred to in this Section 4.3(g)(3). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, actions,
liabilities, costs or expenses (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnitee in connection with investigating or defending any
such action or claim. Notwithstanding the provisions of this Section 4.3(g)(3),
neither the Investor or any Permitted Transferee nor the Company shall be
required to contribute any amount in excess of the amount by which the dollar
amount of the proceeds received by it from the sale of any Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) exceeds the amount of any damages which it has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission, and no underwriter shall be required to contribute any amount
in excess of the amount by which the total price at which the Registrable
Securities underwritten and distributed by it exceeds the amount of any damages
which such underwriter has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Investor’s, any Permitted
Transferee’s, the Company’s and any underwriters’ obligations in this
Section 4.3(g)(3) to contribute shall be several in proportion to the principal
amount of Registrable Securities registered or underwritten, as the case may be,
by or on behalf of them and not joint.

 
(h) [Intentionally Omitted].
 
(i) Rule 144 Reporting. With a view to making available to the Investor or a
Permitted Transferee the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use commercially reasonable efforts to:
 

 
(1)
remain in compliance with the reporting obligations under the Exchange Act; and

 
-23-

--------------------------------------------------------------------------------




 
(2)
so long as the Investor or such Permitted Transferee owns any Registrable
Securities, furnish to the Investor or such Permitted Transferee promptly upon
request a written statement by the Company as to its compliance with the
reporting requirements under Exchange Act.

 
(j) As used in this Section 4.3, the following terms shall have the following
respective meanings:
 
“Register,” “registered” and “registration” shall refer to a registration
effected by preparing and (1) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement, or
(2) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement on Form S-3.
 
“Registrable Securities” means the Purchased Securities (and any Common Shares
issued or issuable to the Investor with respect to such Purchased Securities by
way of stock dividends or stock splits or in connection with a combination of
shares, recapitalization, merger or other reorganization); provided that the
Investor is not an Affiliate of the Company and has not been an Affiliate for a
period of at least three months; and provided, further, that, once issued, such
Purchased Securities will not be Registrable Securities when (1) they are sold
pursuant to an effective registration statement under the Securities Act,
(2) they may be sold pursuant to Rule 144 under the Securities Act, (3) they
shall have ceased to be outstanding or (4) they have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities. No Registrable Securities may be
registered under more than one registration statement at any one time.
 
“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement (whether or not any registration or
prospectus becomes effective or final) or otherwise complying with its
obligations under this Section 4.3, including all registration, filing and
listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show” and expenses of the Company’s independent accountants in connection
with any regular or special reviews or audits incident to or required by any
such registration, but shall not include Selling Expenses and the compensation
of regular employees of the Company, which shall be paid in any event by the
Company.
 
-24-

--------------------------------------------------------------------------------



“Selling Expenses” means all discounts, selling commissions, stock transfer
taxes and fees and disbursements of counsel for the Investor and any Permitted
Transferee applicable to the sale of Registrable Securities.
 
(k) At any time, the Investor may elect to forfeit its rights set forth in this
Section 4.3 from that date forward; provided that the Investor forfeiting such
rights shall nonetheless (1) be obligated under Section 4.3(h)(1) with respect
to any Pending Offering (as hereinafter defined) to the same extent that the
Investor would have been obligated if the Investor had not withdrawn; and
provided, further, that no such forfeiture shall terminate the Investor’s rights
or obligations under Section 4.3(f) with respect to any prior registration or
Pending Offering. “Pending Offering” means, with respect to the Investor
forfeiting its rights pursuant to this Section 4.3(k), (x) any registered sale
described in Section 4.3(h)(1) that has an effective date prior to the date of
the Investor’s forfeiture, and (y) any other underwritten offering of
Registrable Securities (including an underwritten offering pursuant to a Shelf
Registration Statement) in which the Investor has advised the Company of its
intent to register its Registrable Securities pursuant to Section 4.3(a)(2)
prior to the date of the Investor’s forfeiture.
 
Article V
 
Miscellaneous
 
5.1 Survival. The representations and warranties of the Company contained in
this Agreement shall survive until the date two years after the Closing Date, at
which time such representations and warranties shall expire; provided that the
representations and warranties made in Sections 2.2(a), (b), (c) and (d) shall
survive until the expiration of the applicable statute of limitations. The
representations and warranties of the Investor contained in this Agreement shall
survive until the date two years after the Closing Date, at which time such
representations and warranties shall expire; provided that the representations
and warranties made in Sections 2.3(a) and (b) shall survive the Closing until
the expiration of the applicable statute of limitations.
 
5.2 Indemnification Generally. The Investor agrees (a) to indemnify and hold
harmless the Company and its affiliates, directors, controlling persons, agents,
attorneys, accountants and employees (collectively, “Representatives”), from and
against all losses, claims, damages, liabilities or actions that the Company
and/or its Representatives may incur by reason of (1) the Investor’s failure to
fulfill any of the terms or conditions of this Agreement, (2) any breach of the
representations and warranties made by the Investor herein or in any document
provided by the Investor to the Company and/or its Representatives relating in
any way to the Investor and/or the Purchase and/or (3) any disposition of the
Purchased Securities contrary to the restrictions set forth in Article IV and
(b) to reimburse the Company and its Representatives for any legal or other
expenses reasonably incurred in connection with investigating or defending any
such loss, claim, damage, liability or action. 
 
-25-

--------------------------------------------------------------------------------



5.3 Interpretation. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections” or “Annexes,” such reference shall be to a Recital,
Article or Section of, or Annex to, this Agreement unless otherwise indicated.
The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa. The table of contents and headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “contained in” shall be deemed to mean “set forth in or
incorporated by reference into,” and the words “contain” and “contains” shall
have corresponding meanings. No rule of construction against the draftsperson
shall be applied in connection with the interpretation or enforcement of this
Agreement, as this Agreement is the product of negotiation between sophisticated
parties advised by counsel. All references to “$” or “dollars” mean the lawful
currency of the United States of America. Except as expressly stated in this
Agreement, all references to any statute, rule or regulation are to the statute,
rule or regulation as amended, modified, supplemented or replaced from time to
time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and to any section of any statute, rule or
regulation including any successor to the section. All references to the
“Knowledge” of the Company mean the actual knowledge of the Chief Executive
Officer or Chief Financial Officer of the Company; all references to the
“Knowledge” of the Investor mean the actual knowledge of the “executive
officers” (as defined in Rule 3b-7 under the Exchange Act) of the Investor (or,
if the Investor is a natural person, the Investor himself or herself). For the
avoidance of doubt, at any time when this Agreement requires a calculation of
the number or percentage of shares of Common Shares owned or controlled by a
person, the number of shares of Common Shares underlying any convertible or
exchangeable securities beneficially owned or controlled by such person are to
be included as if such securities were fully converted in the hands of such
person as of that time.
 
5.4 Amendment. No amendment of any provision of this Agreement will be effective
unless made in writing and signed by an officer of a duly authorized
representative of each party.
 
5.5 Waiver of Conditions. The conditions to the Company’s obligation to
consummate the Purchase are for the sole benefit of the Company and may be
waived by the Company in whole or in part to the extent permitted by applicable
law. No waiver will be effective unless it is in a writing signed by a duly
authorized officer of the Company that makes express reference to the provision
or provisions subject to such waiver.
 
5.6 Counterparts and Facsimile. This Agreement may be executed in any number of
separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Agreement may be delivered by
facsimile, and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.
 
5.7 Governing Law; Submission to Jurisdiction, Etc. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State. In
connection with any dispute, controversy or claim arising out of or relating to
the Transaction Documents, or the validity, interpretation, breach or
termination of any such Transaction Documents, including claims seeking redress
or asserting rights under any law, each of the parties hereto agrees (a) to
submit to the personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, The City of New York, (b) that exclusive jurisdiction and
venue shall lie in the State or Federal courts in the State of New York and
(c) that notice may be served upon such party at the address and in the manner
set forth for such party in Section 5.8.
 
-26-

--------------------------------------------------------------------------------



5.8 Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested). All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.
 

 
(A)
If to the Investor, to the person and the address indicated on the signature
page to this Agreement.

 

(B)
If to the Company:



Smithtown Bancorp, Inc.
100 Motor Parkway, Suite 160
Hauppauge, New York 11788
Attention:     Chief Financial Officer
Facsimile: 631-360-9399


with a copy to:
 
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:     Mark J. Menting
                     Ann B. Fisher
Facsimile: 212-558-3588
 
5.9 Entire Agreement, Etc. (a) This Agreement, the other Transaction Documents
executed and delivered on the date hereof and the confidentiality letter
agreement, as amended, and entered into between the Company and the Investor,
constitute the entire agreement, and supersede all other prior agreements,
understandings, representations and warranties, both written and oral, between
the parties, with respect to the subject matter hereof, and (b) this Agreement
will not be assignable by any party without the prior written consent of the
other party (any attempted assignment in contravention hereof being null and
void ab initio). The Investor agrees to treat all confidential information
provided by the Company in connection with the transactions contemplated by the
Transaction Documents as Proprietary Information under the confidentiality
provisions of the aforementioned confidentiality letter agreement.
 
-27-

--------------------------------------------------------------------------------



5.10 Definitions of “Subsidiary” and “Affiliate”. 
 
(a) When a reference is made in this Agreement to a Subsidiary of a person, the
term “Subsidiary” means those corporations, banks, savings banks, associations
and other entities of which such person owns or controls more than 50% of the
outstanding equity securities either directly or through an unbroken chain of
entities as to each of which more than 50% of the outstanding equity securities
is owned directly or indirectly by its parent.
 
(b) The term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” when used with respect
to any person, means the possession, directly or indirectly, of the power to
cause the direction of management and/or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.
 
5.11 Severability. If any provision of this Agreement or a Transaction Document,
or the application thereof to any person or circumstance, is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
 
5.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor, any benefits, rights, or remedies.
 
[The next page is the signature page.]
 
-28-

--------------------------------------------------------------------------------



In Witness Whereof, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 

 
SMITHTOWN BANCORP, INC.
     
By:
     
Name:
   
Title:
     
INVESTOR:
   
Address:
     
By:
     
Name:
   
Title:
     
Common Shares Subscribed For:
         
Aggregate Purchase Price Delivered Herewith:
   

 

--------------------------------------------------------------------------------


 